Title: To James Madison from Henry Lee, 21 June 1812
From: Lee, Henry
To: Madison, James


Dear Sir
21st. June [1812]
I cannot with-hold from you what my heart so imperiously orders. The public good & yr. honor alike enjoin the measure if I am not in gross error.
As you did in my presence hold back yr. general from offence, in like manner hold back yr. ships of war & privateers—give some time to hear from the enemy especially as the singular event lately occurred in England & the growing disposition there for the repeal of the orders in council may stop war, unless it is hastened on our part. Yr. india ships will get home.
Beleive me my dear sir you could by no act so widely gratify the majority of yr. Country as by standing still awhile—you immortalize yr. name too by shewing yr. deep reluctance to wade in human blood. God bless you & aid you
H Lee
